DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-14 and 16-22 were rejected in the non-final office action.
	Claims 2-3 were canceled.
	Claims 1, 12, 14, and 20 were amended.
	Claims 1, 4-14, and 16-22 are pending.
	The original rejections of claims 1, 4-14, and 16-22 are withdrawn as the amendments overcome the prior art as applied.
	Claims 1, 4-14, and 16-22 are rejected with modified rejections.
	No new matter has been entered.


Introduction
	Regarding the IDS issue while WO 2015/007349 is included with the submitted IDS, EP 1387712 was not. EP 1387712 has not be considered as a prior art reference as it has not been cited in the PTO-892 nor provided with an IDS.
	Regarding the objection to the drawings, the amendment to the specification has overcome the issue of reference character not mentioned in the description, therefore the objection is withdrawn. But new drawing objections were identified for Figure 1 lacking descriptive text labels for the blocks in the block diagram and the drawings must show every feature of the invention specified in the claims therefore the motorized, computer controlled exercised device that is configured to enable the method of claim 1 must be shown or the feature(s) canceled from the claim(s), the block diagram shown in Figure 1 is insufficient because it does not show the structural detail that is essential for a proper understanding of the disclosed invention.
	Regarding the objection to the abstract, the amendment to the abstract has overcome the issue of lack of clarity and conciseness, therefore the objection is withdrawn.
	Regarding the rejection of claim 12 under 35 USC 112(d), the amendment of claim 12 overcomes the issue of improper dependent form, therefore the rejection is withdrawn.
	

Response to Arguments
Regarding the rejection of pending claims 1, 4-14, and 16-22 under 35 USC 103, applicant argues on page 11 of applicants remarks that Einav et al. (US 2007/0299371) does not teach or suggest the following features of amended claim 1:
1.  Claim 1 recites a force and/or torque sensor directly connected at the interface for directly determining force and/or torque exerted by the limb at said interface. 
2.  Claim 1 recites that said forces and/or torque are measured "while a human assistant conducts a muscle- propelled movement by holding a limb of said individual human subject with the human assistant's hands while said limb acts on said interface." 
3.  Claim 1 recites an "active accompanying movement," wherein a control unit determines a movement of said articulated system that is suitable to avoid occurrence of torque and/or force at said interface. This feature is discussed further below in the context of the "invisible robot." 
4.   Claim 1 recites "wherein said articulated system comprises an interface for connecting the articulated system to a limb of a human subject." (Emphasis added) Indeed, in Einav et al. the interface is the tip 108, which is intended to be grasped with the hand of a patient or therapist. However, Einav et al. do not teach or suggest that the hand is connected to the tip. While Einav et al. disclose that the arm can be supported, for example by the supports in Figs 6, 9A, 9B, 19A, 19D, Einav et al. do not disclose that the hand be connected at the interface, as indicated in present claim 1.
	Regarding argument 1 as presented on page 19 – page 22 line 13 of applicant’s remarks, this is for material that is new to the claims where the force and/or torque sensor has now been given a specific location on the apparatus from where force and/or torque exerted by the limb at said interface is directly determined because the force and/or torque sensor is directly connected at the interface. Applicant has correctly identified the deficiencies in the cited grip and/or pinch force sensors and the force sensors located in the ball-joint / chuck / motors. The addition to the claim that the force is applied by the limb causes the grip and/or pinch force sensors to not read on the claim element for the reasons the applicant provides in the shaking a person’s hand example. The addition to the claim that the force sensor is directly connected at the interface causes the force sensors located in the ball-joint / chuck / motors to not read on the claim element because those force sensors are not directly measuring force at the interface. Therefore the 103 rejection over Einav as applied in the non-final rejection is withdrawn, but modified rejections are included below with the addition of the teachings of Dewald et al. (US 2006/0079817) which has force sensors directly measuring force at the interface [0085, 0098].
	Regarding argument 2 as presented on page 12 line 7 – page 13 line 14, page 17-18, and page 22 line 16-23 of applicant’s remarks, this is for material that was the cancelled claim 2 where a human assistant is physically moving the patient’s limb to move the interface. Applicant has asserted that in the cited teachings of Einav either a therapist is directly moving the interface unaccompanied or the patient is directly moving the interface unaccompanied. Applicant is correct that there is not an explicit statement in Einav were as in claim 1 the human assistant holds the limb of a patient, and acts thus indirectly, via the limb of the patient, on the interface. But it would have been reasonably implied by a person of ordinary skill in the art at the time the application was filed from the cited teachings of Einav that the human assistant can hold the limb of a patient, and thus act indirectly, via the limb of the patient, on the interface. The teachings in paragraphs 0553-0558 provide the most pertinent information for the reasonable inference of the human assistant physically moving the patient’s limb to move the interface where a new trajectory for an exercise is entered by physically manipulating tip 108 (e.g., by a patient with a good hand or by a therapist) and the exercise is calibrated for a particular patient and/or situation by: a) calibration to patient abilities, such as angular range of motion of a joint or ability to apply force or maintaining fine positional control; b) calibration to a size of a patient, for example, the length of a limb or a bone; c) calibration to progress, for example, a plan may have its time span and/or its step size changed based on exhibited or expected progress. A person of ordinary skill in the art at the time the application was filed would be able to reasonably infer from these teachings of Einav that a human assistant can physically move the patient’s limb to move the interface because the entering a new trajectory by physically manipulating tip 108 and the calibration of the exercise for particular patient and/or situation can be done simultaneously having the therapist physically move the patient’s limb in order to manipulate tip 108. Therefore the rejection of the claim element stands.
	Regarding argument 3 as presented on page 13 line 15 – page 16 and page 22 line 13-15 of applicant’s remarks, this is for material that was the cancelled claim 3 wherein a control unit determines a movement of said articulated system that is suitable to avoid occurrence of torque and/or force at said interface. Applicant asserts that Einav does not teach an "active accompanying movement" that causes an "invisible robot" due to the differences with the cited motions requiring the patient to actively move the mechanical mass of the interface, here the tip 108, as well as the connecting arms 110 (Fig. 1) so that the tip moves. In contrast, in claim 1, the motorized exercise device moves the articulated system such that the articulated system remains "invisible" to the user. This can be seen as a main difference between an "active accompanying movement" of claim 1 and the "free motion" of Einav et al. But Einav additionally teaches that the device is balanced for prevention of a resting torque and correction for an existing moment of inertia or an expected moment of inertia during use [0041, 0172, 0362, 0367, 0668]. Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives. And as is further evidenced by Dewald et al.’s teachings of admittance control robotics [0098-0103] an "invisible robot" exists in the teachings of Einav. Therefore the rejection of the claim element stands.
	Regarding argument 4 as presented on page 11 paragraph 5 of applicant’s remarks, the issue appears to be related to the specific definition of the verb “to connect” that is used in the interpretation of the claim. In the non-final office action connect was read as a transitive verb “to place or establish in relationship”, applicant views the cited teachings of Einav as being for an interface that is intended to be grasped with the hand of a patient or therapist, which using this definition and understanding of “connecting” includes the claim limitation. Applicant intended to have connect read as an intransitive verb “to become joined” or as a transitive verb “to join or fasten together usually by something intervening”, see attached definitions of “connect” from Merriam-Webster. These differences in interpretation do not preclude the use of Einav to reject the claim element because it is taught in [0600] “To attach to other parts of the body, other means may be used. In one example, a strap or elastic ring is provided at end 108 instead of a ball-like handle.”. Because the specific citations to Einav as applied in the non-final rejection was due to different reasonable interpretations of the verb “to connect” and because Einav teaches the connecting interface that was intended by the applicant, therefore the rejection of this claim element stands, the citation to [0600] has been added below as necessary. Because the claim language appears to be broader than the applicant intended it is recommend by the examiner for the applicant to consider amending the claim language from “connecting” to “attaching” in order to eliminate the ambiguity that caused these differing claim interpretations. 
	Applicant additionally notes in page 11 paragraph 6 that claim 1 allows that the personalized movement can be determined (and recorded) while a tetraplegic patient is connected to the exercise device. In contrast, Einav et al. only disclose the determination of a  movement by an assistant or by "a patient with a good hand" (see,  e.g.,  para  [0553]). But this feature is not in the claims and therefore has not been treated on its merits.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
See e.g. - EP 1387712


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motorized, computer controlled exercised device that is configured to enable the method of claim 1 must be shown or the feature(s) canceled from the claim(s).  The block diagram shown in Figure 1 is insufficient because it does not show the structural detail that is essential for a proper understanding of the disclosed invention. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 1 lacks descriptive text .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einav et al. (US 2007/0299371) in view of Dewald et al. (US 2006/0079817).
	With regard to claim 1, Einav teaches:
	A rehabilitation device comprising, [Fig. 1, 5; 0353-0356, 0373, 0377, 0384; rehabilitation device 100, arm 102, sections 110, joints 112]
the device comprising a control unit, [Fig. 1; 0357; controller 114]
an articulated system for conducting exercise movements and one or more motors arranged to act on said articulated system under the control of said control unit, [Fig. 1; 0354-0356; arm 102, sections 110, joints 112]
wherein said articulated system comprises an interface for connecting the articulated system to a limb of a human subject, [Fig. 1, 5; 0354, 0361-0362, 600; tip 108]
and wherein said exercise device comprises a measuring system for determining … force at said interface, [0050, 0581]
…
… comprising the steps of: 
- determining forces … at said interface by way of said measuring system … while said limb acts on said interface; [0050, 0373, 0377, 0397, 0553-0558, 0581]
- actively accompanying said muscle-propelled movement by said motors acting on said articulated system, [0373, 0377]
wherein said control unit determines the parameters of an active accompanying movement of said articulated system on the basis of the measurements of forces … by said measuring system, [0373, 0377]
wherein said step of actively accompanying said muscle-propelled movement is conducted in an active compliance mode in which said control unit determines a movement of said articulated system that is suitable to avoid occurrence of … force at said interface caused by said muscle-propelled movement; [0041, 0172, 0362, 0367, 0377, 0386, 0668]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives. The claimed active compliance mode is the “free motion” as taught in 0377 where the interface provides neutral motion of zero resistance as taught in 0362}
- recording the said active accompanying movement; and [0377, 0384]
- determining a personalized exercise movement on the basis of the recorded active accompanying movement. [0377, 0384]
	Einav does not explicitly teach:
	A method for determining a personalized exercise movement in a computer-controlled, motorized exercise device
	…
	the method
…
while a human assistant conducts muscle-propelled movement by holding a limb of said individual human subject with the human assistant’s hands 
…
Einav further teaches:
A rehabilitation device that a human assistant or patient can manipulate the patient interface to record a path for future playback and the patient’s use of the rehabilitation device can be selected by a guiding therapist. The selected exercise is calibrated for a particular patient and/or situation. [0050, 0373, 0377, 0397, 0553-0558, 0581]
It would have been obvious to a person of ordinary skill in the art at the time the application was filed that for the claim limitation of the human assistant conducting the movement of the patients limb as is implied in paragraphs 0553-0558 of Einav it would be understood that the human assistant can hold the limb of a patient, and thus act indirectly, via the limb of the patient, on the interface because the entering a new trajectory by physically manipulating tip 108 and the calibration of the exercise for particular patient and/or situation (by a) calibration to patient abilities, such as angular range of motion of a joint or ability to apply force or maintaining fine positional control; b) calibration to a size of a patient, for example, the length of a limb or a bone; c) calibration to progress, for example, a plan may have its time span and/or its step size changed based on exhibited or expected progress [0555-0557]) can be done simultaneously having the therapist physically move the patient’s limb in order to manipulate tip 108.
Modified Einav does not teach:
	…
wherein the measuring system comprises one or more … force sensor directly connected at the interface, such that force … exerted by the limb can be determined directly at the interface
…
	Dewald teaches:
	A system and method that supports a patient’s whole body or part thereof with the objective to controllably apply a force to the body or body part such that the body or body part has a sensation of weightlessness. Under these force conditions the individual responds more quickly to training and self-rehabilitation. The system comprises means for negating the force of gravity and admittance control technology so that forces are always controlled at the patient's interface with the robot arm having virtually no inertia such that the user does not feel any resistance when attempting to move the device by the use of a force measurement device (loadcell i.e. force sensor) placed at the patient interface as taught in paragraph 0098. [0084-0088, 0098-0103]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing system of Einav to include a force sensor directly connected at the interface as taught by Dewald to provide the advantage of improved admittance control robotics.
Modified Einav does not specifically teach the method for determining a personalized exercise movement in a computer-controlled, motorized exercise device, but Modified Einav does teach an apparatus that can perform the method.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- determining forces … at said interface by way of said measuring system while a human assistant conducts a muscle-propelled movement by holding a limb of said individual human subject with the human assistant's hands while said limb acts on said interface;” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- actively accompanying said muscle-propelled movement by said motors acting on said articulated system, wherein said control unit determines the parameters of an active accompanying movement of said articulated system on the basis of the measurements of forces … by said measuring system, wherein said step of actively accompanying said muscle-propelled movement is conducted in an active compliance mode in which said control unit determines a movement of said articulated system that is suitable to avoid occurrence of … force at said interface caused by said muscle- propelled movement; ” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- recording the said active accompanying movement; and” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- determining a personalized exercise movement on the basis of the recorded active accompanying movement.” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to use the apparatus of Einav to perform the claimed method because the apparatus of Einav is capable of performing all of the steps of the method. It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the various embodiments of Einav to perform the claimed method because Einav contemplates the adjustment of the described methods of rehabilitation, including, omitting or adding steps, changing the order of steps and the types of devices used [0860].
	With regard to claim 4, the modified Einav teaches:
	The method of claim 1, [see rejection above]
wherein a movement of the articulated system in said step of actively accompanying said muscle-propelled movement by aid of one or more motors acting on said articulated system is determined by said control unit so as to avoid resistance against said muscle-propelled movement, wherein the occurrence of resistance is determined on the basis of measurements of said measuring system. [Einav: 0373, 0377, 0386] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 5, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said control unit is configured to determine, on the basis of personal anthropometric data pertaining to said human subject and/or to the limb of said human subject, the forces … acting on said measuring system in the absence of any muscle-propelled movement while said limb is connected at said interface. [Einav: 0554-0558, 0707] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 6, the modified Einav teaches:
	The method of claim 1, [see rejection above]
wherein said step of actively accompanying said muscle-propelled movement is conducted in a gravity compensating mode, in which said device supports said limb attached to said interface against the effect of gravity so as to prevent any movement of the limb caused by gravity and/or in the absence of a movement propelled by muscular force. [Einav: 0707] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 7, the modified Einav teaches:
The method of claim 6, [see rejection above]
wherein said muscle-propelled movement is conducted by a human assistant holding the limb without carrying the weight of said limb, the weight of the limb being supported by the device against the effect of gravity. [Einav: 0377, 0397, 0553, 0707] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 8, the modified Einav teaches:
The method of claim 1, [see rejection above]
which is conducted in a mode in which gravity of said limb is not compensated by the device, and/or wherein the weight of the limb is supported by a human assistant holding the limb and carrying the weight of the limb with his or her muscular force. [Einav: 0377, 0397, 0553, 0707] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 9, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said step of determining a personalized exercise movement on the basis of said active accompanying movement comprises calculating a closed-loop trajectory on the basis of and/or corresponding to the recorded exercise movement. [Einav: 0377, 0384, 0553, 0558]
	With regard to claim 10, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said muscle-propelled movement comprises one, two or more approximate closed-loop trajectories, which are recorded in said step of recording said active accompanying movement, and wherein said control unit is configured to calculate a definitive closed-loop trajectory of said personalized exercise movement on the basis of said recorded approximate closed-loop trajectories. [Einav: 0377, 0384, 0553, 0558]
	With regard to claim 11, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said step of determining a personalized exercise movement comprises the steps of: 
- determining a definitive exercise trajectory on the basis of the recorded active accompanying movement; [Einav: 0377, 0384, 0553, 0558]
- fixing the definitive exercise trajectory while staying in an active compliance mode; and [Einav: 0377, 0384, 0553, 0558]
- recording parameters of a muscle-propelled movement conducted along the definitive trajectory, said parameters comprising one or more selected from speed and acceleration. [Einav: 0377, 0384, 0553, 0558, 0561]
	With regard to claim 12, the modified Einav teaches:
The method of claim 11, [see rejection above]
wherein said personalized exercise movement is determined by said definitive exercise trajectory and by said speed and/or acceleration parameters determined during said step of fixing the definitive exercise trajectory while staying in an active compliance mode. [Einav: 0377, 0384, 0553, 0558, 0561]
	With regard to claim 13, the modified Einav teaches:
The method of claim 1, [see rejection above]
comprising the step of switching, in an automated manner, from a mode in which said steps of actively accompanying said muscle-propelled movement and recording said active accompanying movement are conducted to an exercise mode, wherein, in said exercise mode, the control unit executes said personalized exercise movement determined on the basis of said recorded active accompanying movement. [Einav: 0384, 0397, 0403, 0553, 0558]
	With regard to claim 14, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said measuring system for determining …. force at said interface is selected from a combination of one or a plurality of sensors configured to enable the determination of force …. [Einav: 0050, 0373, 0581] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 16, the modified Einav teaches:
The method of claim 1, [see rejection above]
comprising the step of conducting a muscle-propelled movement with the limb during said steps of measuring forces … at said interface. [Einav: 0050, 0377, 0581] [Dewald: 0084-0088, 0098-0103]
	With regard to claim 17, the modified Einav teaches:
The method of claim 1, [see rejection above]
comprising the step of placing the human subject in an exercise position with respect to the device and attaching the limb of the human subject with said interface before said step of actively accompanying said muscle-propelled movement. [Einav: Fig. 1, 5; 0600-0601]
With regard to claim 18, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said exercise device comprises a human machine interface (HMI), and wherein said method comprises the step of entering anthropometric data of said human subject into said control unit. [Einav: Fig. 5; 0357, 0396, 0554-0558, 0583-0584; display 116, user input device 118, markers 504, cameras 516]
With regard to claim 19, the modified Einav teaches:
The method of claim 1, [see rejection above]
wherein said exercise device is configured to compensate gravity of said articulated system so as to keep said interface at a fixed position and/or orientation in the absence of force … at said interface as determined by said measuring system for determining … force. [Einav: 0707] [Dewald: 0084-0088, 0098-0103]
	
	With regard to claim 20, Einav teaches:
A computer-controlled, motorized exercise device comprising:
- one or more motors; [Fig. 1; 0356; joints 112]
- an articulated system for conducting movements under the activity of said motors, the articulated system comprising at least one interface for connecting said articulated system to a limb of a human subject; [Fig. 1, 5; 0354-0356, 0361-0362; arm 102, tip 108, sections 110]
- a measuring system configured to measure …. forces generated by the limb of a human subject at said interface; [Einav: 0050, 0362, 0367, 0373, 0581]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives.}
- a control unit configured to control a movement of said articulated system by controlling said one or motors; [Fig. 1; 0357; controller 114]
- wherein said control unit is configured to operate in a mode of active compliance, in which said interface actively accompanies a movement of said limb under the effect of said motors; wherein, in said mode of active compliance, said control unit determines a movement of
said articulated system as a function of parameters including …. force measured by
…. force sensor, and [0050, 0362, 0367, 0373, 0581]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives.]
But does not fully teach:
- wherein said computer-controlled, motorized exercise device is configured to enable the method of claim 1.
Claim 20 is drawn to a device and not a method. Since, Einav teaches the device of claim 20, it would reasonably be configured to enable the method of claim 1. 
In alternative, With regard to claim 1, Einav teaches:
A … a computer-controlled, motorized exercise device, [Fig. 1, 5; 0353-0356, 0373, 0377, 0384; rehabilitation device 100, arm 102, sections 110, joints 112]
the device comprising a control unit, [Fig. 1; 0357; controller 114]
an articulated system for conducting exercise movements and one or more motors arranged to act on said articulated system under the control of said control unit, [Fig. 1; 0354-0356; arm 102, sections 110, joints 112]
wherein said articulated system comprises an interface for connecting the articulated system to a limb of a human subject, [Fig. 1, 5; 0354, 0361-0362, 600; tip 108]
and wherein said exercise device comprises a measuring system for determining …. force at said interface, [0050, 0581]
…
… comprising the steps of: 
- determining forces …. at said interface by way of said measuring system … while said limb acts on said interface; [0050, 0373, 0377, 0397, 0553-0558, 0581]
- actively accompanying said muscle-propelled movement by said motors acting on said articulated system, [0373, 0377]
wherein said control unit determines the parameters of an active accompanying movement of said articulated system on the basis of the measurements of forces …. by said measuring system, [0373, 0377]
wherein said step of actively accompanying said muscle-propelled movement is conducted in an active compliance mode in which said control unit determines a movement of said articulated system that is suitable to avoid occurrence of …. force at said interface caused by said muscle-propelled movement; [0041, 0172, 0362, 0367, 0377, 0386, 0668]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives. The claimed active compliance mode is the “free motion” as taught in 0377 where the interface provides neutral motion of zero resistance as taught in 0362}
- recording the said active accompanying movement; and [0377, 0384]
- determining a personalized exercise movement on the basis of the recorded active accompanying movement. [0377, 0384]
Einav does not explicitly teach:
…
method for determining a personalized exercise movement in 
…
the method
…
while a human assistant conducts muscle-propelled movement by holding a limb of said individual human subject with the human assistant’s hands 
Einav further teaches:
A rehabilitation device that a human assistant or patient can manipulate the patient interface to record a path for future playback and the patient’s use of the rehabilitation device can be selected by a guiding therapist. The selected exercise is calibrated for a particular patient and/or situation. [0050, 0373, 0377, 0397, 0553-0558, 0581]
It would have been obvious to a person of ordinary skill in the art at the time the application was filed that for the claim limitation of the human assistant conducting the movement of the patients limb as is implied in paragraphs 0553-0558 of Einav it would be understood that the human assistant can hold the limb of a patient, and thus act indirectly, via the limb of the patient, on the interface because the entering a new trajectory by physically manipulating tip 108 and the calibration of the exercise for particular patient and/or situation (by a) calibration to patient abilities, such as angular range of motion of a joint or ability to apply force or maintaining fine positional control; b) calibration to a size of a patient, for example, the length of a limb or a bone; c) calibration to progress, for example, a plan may have its time span and/or its step size changed based on exhibited or expected progress [0555-0557]) can be done simultaneously having the therapist physically move the patient’s limb in order to manipulate tip 108.
…
The modified Einay does not teach:
…
wherein the measuring system comprises one or more … force sensor directly connected at the interface, such that force … exerted by the limb can be determined directly at the interface
…
Dewald teaches:
A system and method that supports a patient’s whole body or part thereof with the objective to controllably apply a force to the body or body part such that the body or body part has a sensation of weightlessness. Under these force conditions the individual responds more quickly to training and self-rehabilitation. The system comprises means for negating the force of gravity and admittance control technology so that forces are always controlled at the patient's interface with the robot arm having virtually no inertia such that the user does not feel any resistance when attempting to move the device by the use of a force measurement device (loadcell i.e. force sensor) placed at the patient interface as taught in paragraph 0098. [0084-0088, 0098-0103]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensing system of Einav to include a force sensor directly connected at the interface as taught by Dewald to provide the advantage of improved admittance control robotics.
Modified Einav does not specifically teach the method for determining a personalized exercise movement in a computer-controlled, motorized exercise device, but Modified Einav does teach an apparatus that can perform the method.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- determining forces … at said interface by way of said measuring system while a human assistant conducts a muscle-propelled movement by holding a limb of said individual human subject with the human assistant's hands while said limb acts on said interface;” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- actively accompanying said muscle-propelled movement by said motors acting on said articulated system, wherein said control unit determines the parameters of an active accompanying movement of said articulated system on the basis of the measurements of forces …. by said measuring system, wherein said step of actively accompanying said muscle-propelled movement is conducted in an active compliance mode in which said control unit determines a movement of said articulated system that is suitable to avoid occurrence of … force at said interface caused by said muscle- propelled movement; ” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- recording the said active accompanying movement; and” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to one of ordinary skill in the art that Modified Einav teaches an apparatus that can perform the method step of: “- determining a personalized exercise movement on the basis of the recorded active accompanying movement.” and one of ordinary skill in the art would be motivated to do this method step using the apparatus of Modified Einav as part of determining a personalized exercise movement in a computer-controlled, motorized exercise device because the rehabilitation device of Modified Einav has the structure necessary to perform this step and a rehabilitation device needs to be used to provide the beneficial effects to a patient.
It would have been obvious to a person of ordinary skill in the art at the time the application was filed to use the apparatus of Einav to perform the claimed method because the apparatus of Einav is capable of performing all of the steps of the method. It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the various embodiments of Einav to perform the claimed method because Einav contemplates the adjustment of the described methods of rehabilitation, including, omitting or adding steps, changing the order of steps and the types of devices used [0860].
It would have been obvious to one of ordinary skill in the art at the time the application
was filed to combine the various embodiments of Einav to perform the claimed method because Einav contemplates the adjustment of the described methods of rehabilitation, including,
omitting or adding steps, changing the order of steps and the types of devices used [0860].
	With regard to claim 21, the modified Einav teaches:
	The device of claim 20, [see rejection above]
wherein said control unit is configured to conduct said accompanying movement by: 
- measuring forces … by said … force sensor; [Einav: 0050, 0373, 0377, 0581] [Dewald: 0084-0088, 0098-0103]
- determining the extent to which said force …. are caused by a muscle-propelled movement of said limb; [Einav: 0050, 0362, 0367, 0373, 0581]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives.} [Dewald: 0084-0088, 0098-0103]
- determining a movement and/or new position of the interface that is suitable to avoid force … caused by the muscle-propelled movement at the interface; send instructions to the motors so as to cause the articulated system to conduct said movement suitable to avoid force …. caused by the muscle-propelled movement, thereby actively accompanying said muscle-propelled movement. [Einav: 0050, 0362, 0367, 0373, 0581]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives.} [Dewald: 0084-0088, 0098-0103]
	With regard to claim 22, the modified Einav teaches:
	The device of claim 20, [see rejection above]
wherein said control unit is configured to record a movement of said articulated system accompanying said movement of said limb in said mode of compliancy, to determine a personalized exercise movement on the basis of the recorded movement and to actively produce said personalized exercise movement in an exercise mode. [Einav: 0362, 0367, 0377, 0384, 0553, 0558]{Paragraphs 0362 and 0367 describe the movement of the interface in a neutral manner so that no resistance is provided at least along the trajectory of motion, by controlling the interface in a passive, active or a responsive manner to achieve these objectives. Paragraphs 0384, 0553, and 0558 describe the creation of an exercise trajectory by recording the movement of the interface to be used in an exercise mode.}


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361.  The examiner can normally be reached on Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785